Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT is effective as of March 24, 2010 (the
“Effective Date”), by and between Don Gawick, an individual (“Executive”) and
Casedhole Holdings, Inc., a Delaware corporation (the “Company”).

In consideration of the promises, mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. The following terms shall have the meanings set forth below
unless the context clearly requires otherwise. Terms defined elsewhere in this
Agreement shall have the same meaning throughout this Agreement:

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For purposes of this definition, “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of capital stock, by contract or
otherwise.

“Board’ means the Board of Directors of the Company or a committee of the Board
of Directors of the Company.

“Cause” means (a) Executive’s willful failure or refusal to perform reasonably
assigned duties consistent with Executive’s office or position in the Company in
any material respect, if such failure or refusal is not corrected by Executive
within 30 days following written notice by the Company describing such failure
or refusal in reasonable detail; (b) Executive’s conviction for or plea of nolo
contendere to a felony involving fraud, embezzlement or financial improprieties;
(c) any willful violation by Executive of laws or regulations applicable to the
Company’s business which has a materially adverse effect on the business or
reputation of the Company or its Subsidiaries; (d) Executive’s failure or
refusal to comply with any written material rule or policy of the Company that
was approved by the Board and of which Executive had prior notice, if such
failure or refusal is not corrected by Executive as promptly as reasonably
practicable after receipt of written notice from the Company describing such
failure or refusal in reasonable detail; or (e) Executive’s gross negligence or
willful misconduct in the performance of his duties under this Agreement.

“Common Stock” means the common stock of the Company, par value $.001 per share.

“Disability” means the inability (as determined by the Board in good faith) of
Executive to perform the essential functions of Executive’s position hereunder
due to physical or mental disablement (after taking into account the Company’s
obligation to provide reasonable accommodations to Executive in accordance with
the Americans With Disabilities Act of 1990 or analogous state law) which
continues for a period of three consecutive months or for an aggregate of three
months during any 12 month period during the Employment Term. In making any
determination regarding the “Disability” of Executive, Executive shall have the
right to provide to the Board, and the Board shall consider in good faith, any
physical or mental evaluation of Executive performed by a competent physician
selected by Executive.

“EBITDA” means earnings before interest, taxes, depreciation and amortization of
the Company and its Subsidiaries on a consolidated basis, less all bonus amounts
paid or accrued, deferred salary amounts and other similar sums owed to
management of the Company.

 

Executive Employment Agreement



--------------------------------------------------------------------------------

“Employment Term” means the period of time from the Effective Date until the
earlier to occur of (i) the termination of this Agreement in accordance with the
provisions of Section 6, or (ii) the fifth anniversary of the Effective Date.

“Fiscal Year” means the fiscal year of the Company.

“Person” means any individual, corporation, partnership, limited liability
company, trust, group, syndicate, association or other entity.

“Restricted Business” means any business or activity that is competitive with a
business in which the Company or any of its Subsidiaries engaged during the 12
month period preceding the termination of Executive’s employment with the
Company and its Subsidiaries or Affiliates, including without limitation, the
business of providing wireline completion services, perforating services and
pipe recovery services to customers in the oil and gas industry, in any
geographic area in which the Company or any of its Subsidiaries engaged in such
business during such 12 month period.

“Sale of the Company” means (a) any sale of all or substantially all of the
Common Stock to any Person; (b) any consolidation or merger of the Company with
another Person that is not an Affiliate or Subsidiary of the Company or an
Affiliate of any stockholder of the Company, in which the holders of the Common
Stock immediately prior to such event cease to control a majority of the
interests entitled to vote for the election of directors (or other members of
such Person’s governing body) of the surviving or successor Person immediately
after such event; or (c) the sale of all or substantially all of the assets of
the Company and its Subsidiaries to another Person that is not an Affiliate of
any stockholder of the Company.

“Senior Credit Agreement” means that certain Credit Agreement entered into by
and among the Company, its Subsidiaries, the lenders signatory thereto from time
to time, and Newstar Financial, Inc., as Administrative Agent and Lead Arranger,
and any successor or replacement senior credit agreement into which the Company
may enter after the date hereof.

“Senior Executive Bonus Plan” means, collectively, that certain bonus plan and
the policies and performance criteria related thereto (each of which may be
amended, revoked or otherwise modified from time to time) applicable to the
Company’s senior executives, which, among other things, sets as target bonus
compensation for the Chief Executive Officer of the Company 40% of such
executive’s base salary and is subject to the sole discretion of the Board.

“Stockholders Agreement’’ means that certain Amended and Restated Stockholders
Agreement of the Company, dated as of June 25, 2008, by and among the Company,
Intervale Capital Fund, L.P., and the stockholders of the Company from time to
time party thereto.

“Subsidiary” means any corporation, partnership, joint venture or other entity
in which the Company owns, directly or indirectly, capital stock or any other
equity interest therein, and which engages in the business of providing wireline
completion services, perforating services and pipe recovery services to
customers in the oil and gas industry or any other business that is a principal
line of business in which the Company is engaged.

2. Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms and subject
to the conditions set forth in this Agreement for the duration of the Employment
Term. The Employment Term will not automatically extend or renew unless the
Company and Executive mutually agree on new terms prior to expiration of the
Employment Term. Any employment of Executive after the Employment Term shall be
considered employment at will.

 

Executive Employment Agreement

Page 2 of 10



--------------------------------------------------------------------------------

3. Title; Duties; Reassignment and Relocation. During the Employment Term,
Executive shall serve as Chief Executive Officer of the Company. In such
position, Executive shall have such duties and authority as are reasonable and
customary for such a position and shall report to the Board. Executive hereby
agrees to undertake the duties and responsibilities inherent in the position of
Chief Executive Officer and such other duties and responsibilities as the
Company shall from time to time reasonably assign to him. The Board may in its
discretion reassign Executive to one or more different positions with the
Company or any of its Subsidiaries with different job titles, duties and
responsibilities; provided, however, that the Company shall not relocate
Executive to any metropolitan area outside of Houston, Texas without Executive’s
consent.

4. Full-time Commitment; No Conflict. During the Employment Term, Executive
shall devote his full time and best efforts to the business of the Company and
the performance of his duties hereunder. Executive shall not, directly or
indirectly, engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendering of such duties
without the prior written consent of the Company.

5. Compensation and Benefits.

5.1. Base Salary. During the Employment Term, Executive shall receive an annual
base salary (the “Base Salary”) equal to:

(a) for the period from the Effective Date through the end of the Company’s 2010
Fiscal Year, a base annual salary of $200,000 per annum (prorated for the
portion of such Fiscal Year that Executive was not employed by the Company);

(b) beginning with the Company’s 2011 Fiscal Year, a base annual salary of
$250,000 per annum; and

(c) beginning on the Fiscal Year immediately following the first Fiscal Year
during the Employment Term in which the Company’s EBITDA exceeds $10,000,000, a
base annual salary of $300,000 per annum;

in each case less tax withholdings, payable in accordance with the Company’s
customary payroll practices with respect to amount, time and manner of payment.
Notwithstanding the foregoing, at the reasonable discretion of the Board, based
upon annual performance reviews of Executive, the Base Salary may be adjusted
from time to time as deemed reasonable and appropriate by the Board; provided,
however, that the Company may not decrease the Base Salary without the
Executive’s consent unless at the time of such decrease the Company is in
default or potential default of a material covenant under the Senior Credit
Agreement or in financial distress as determined by a majority of the Board in
its reasonable discretion.

5.2. Bonus. Following the end of each Fiscal Year during the Employment Term,
Executive shall be eligible to receive bonus compensation equal to an amount
determined and approved annually by the Board in accordance with the Senior
Executive Plan; provided, however, that to receive the full amount of any such
bonus compensation, the Company shall have achieved certain financial metrics
with respect to its annual budget for the applicable Fiscal Year. In the event
the performance of Executive or the Company (as applicable) exceeds performance
criteria under the Senior Executive Plan, Executive may be paid additional bonus
compensation in an amount determined and approved by the Board. Executive may
also be eligible for other discretionary bonus compensation which shall be
within the sole discretion of the Board.

 

Executive Employment Agreement

Page 3 of 10



--------------------------------------------------------------------------------

5.3. Benefits. During the Employment Term, Executive shall be entitled to
receive health insurance (including coverage for Executive’s dependents) and
other benefits comparable to those offered to other senior executive officers of
the Company, including but not limited to, five-weeks of paid vacation per year
(to be reviewed annually by the Board), disability insurance, and participation
in the Company’s 401k Plan and SEP IRA Plan, and such other fringe benefits as
may be determined and approved from time to time by the Board.

5.4. Business Expenses and Perquisites. Executive shall be entitled to
reimbursement by the Company during the Employment Term for reasonable travel,
entertainment and other reasonable, standard business expenses incurred by
Executive in the performance of his duties hereunder in accordance with such
policies as the Company may from time to time have in effect. Additionally,
Executive shall be provided use of a Company-owned automobile for Company
business purposes and reimbursed for any reasonable, customary membership fees
to a mutually agreeable golf club within 50 miles of the Houston, Texas
metropolitan area.

5.5. Equity Incentives. During the Employment Term, Executive may be eligible to
receive additional equity incentives, including additional issuances of Common
Stock and the issuance of securities that are exercisable for, convertible into
or exchangeable for Common Stock, as may be determined and approved from time to
time by the Board, in its sole discretion.

5.6. Deduction and Withholding. Notwithstanding any other provision of this
Agreement, any payments or benefits hereunder shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company reasonably determines it should withhold pursuant to
any applicable law or regulation, calculated at the lowest permissible rate.

6. Termination and Repurchase Rights.

6.1. For Cause by the Company. Notwithstanding any other provision of this
Agreement, Executive’s employment hereunder may be terminated by the Company at
any time for Cause by delivery to Executive of a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Board at a
meeting of the Board called and held for such purpose. If Executive’s employment
is terminated by the Company for Cause, the Company shall pay Executive a lump
sum amount equal to the portion of the Base Salary earned or accrued through the
last day of his actual employment by the Company and all accrued but unused
vacation pay.

6.2. Disability. Without prejudice to any of Executive’s rights under the
Americans With Disabilities Act of 1990 or analogous state law, Executive’s
employment hereunder may be terminated by the Company at any time in the event
of a Disability. If Executive’s employment is terminated by the Company for
Disability, the Company shall pay Executive an amount equal to the portion of
the Base Salary earned or accrued through the date on which Executive is first
eligible to receive payment of disability benefits in lieu of Base Salary under
the Company’s employee benefit plans (if any) as then in effect and all accrued
but unused vacation pay.

6.3. Death. Executive’s employment hereunder shall automatically terminate in
the event of Executive’s death. If Executive’s employment is terminated by the
death of Executive, the Company shall pay to Executive’s estate or legal
representative an amount equal to the portion of the Base Salary earned or
accrued, at the rate in effect at the time of Executive’s death, through the
last day of his actual employment by the Company and all accrued but unused
vacation pay.

 

Executive Employment Agreement

Page 4 of 10



--------------------------------------------------------------------------------

6.4. Without Cause by the Company. Executive’s employment hereunder may be
terminated by the Company without Cause at any time upon written notice from the
Company to Executive. If Executive’s employment is terminated by the Company
without Cause, the Company shall pay Executive (a) an amount equal to the
portion of the Base Salary earned or accrued through the last day of his actual
employment by the Company and all accrued but unused vacation pay, and
(b) provided Executive signs a release of all claims related to his employment
with the Company in the form of Exhibit A hereto within 21 days of termination,
(i) a severance payment in an amount equal to 50% of Executive’s then-current
Base Salary, payable during the 6 month period immediately following Executive’s
termination in accordance with the Company’s customary payroll practices with
respect to amount, time and manner of payment, and (ii) for the 12 month period
immediately following Executive’s termination, the full COBRA premium for
Executive’s continuation of all benefits permissible under such statute.

6.5. Termination by Executive. Executive’s employment hereunder may be
terminated, without liability, by Executive at any time upon not less than 30
days prior written notice from Executive to the Company. If Executive terminates
his employment with the Company pursuant to this Section 6.5, the Company shall
pay Executive an amount equal to the portion of the Base Salary earned or
accrued through the last day of his actual employment by the Company and all
accrued but unused vacation pay.

6.6. Notice of Termination. Any purported termination of employment by the
Company or by Executive shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

6.7. Severance Benefits. The severance payments and benefits available to
Executive under this Section 6 are the sole and exclusive severance payments and
benefits to which Executive may be entitled upon termination of his employment.
Executive shall not be entitled to receive any other severance-related payments
or benefits under any other plan or agreement which may from time to time be
made available to other employees of the Company.

6.8. Repurchase Rights. As a condition to acquiring any shares of Common Stock
or securities that are exercisable for, convertible into or exchangeable for,
Common Stock, Executive shall execute and deliver an instrument of accession to
the Stockholders Agreement in form and substance satisfactory to the Company.
The Company’s right to repurchase any shares of Common Stock or vested options
held by Executive, shall be as set forth in the Stockholders Agreement and that
certain letter agreement dated as of the date hereof between the Company and
Executive.

6.9. Survival. The provisions of Sections 6.6, 6.8 and this Section 6.9 shall
survive the termination of this Agreement in all events.

7. Non-Competition and Non-Solicitation.

7.1. Non-Competition. Executive acknowledges that: (a) the services to be
performed by him under this Agreement are of a special, unique, unusual,
extraordinary, and intellectual character; (b) the Company and its Subsidiaries
compete with other businesses that are or could be located in any part of the
United States; (c) the Company has required that Executive make the covenants
set forth in this Section 7 as a condition to and in consideration of (i) the
execution of this Agreement; and (ii) the provision of certain Confidential
Information pursuant to Section 8.1 contemporaneous with the execution of this
Agreement, and the promise

 

Executive Employment Agreement

Page 5 of 10



--------------------------------------------------------------------------------

to provide certain Confidential Information in the future; and (d) the
provisions of this Section 7 are reasonable and necessary to protect the
business, goodwill and Confidential Information (as defined in Section 8.1) of
the Company and its Subsidiaries. In consideration of the foregoing
acknowledgements by Executive, the compensation and benefits to be paid or
provided to Executive by the Company under this Agreement, the Confidential
Information provided to Executive contemporaneous with the execution of this
Agreement, and the promise to do so in the future, and any equity and equity
incentives issued to Executive after the date hereof, Executive covenants and
agrees that while he is employed by the Company or any of its Subsidiaries or
Affiliates and for a period of 12 months after expiration or termination of
Executive’s employment with the Company or any of its Subsidiaries or Affiliates
for any reason whatsoever, Executive will not (A) engage in any Restricted
Business or (B) become an employee, investor (except for passive investments of
not more than three percent (3%) of the outstanding shares of, or any other
equity interest in, a company or entity), lender, consultant, independent
contractor, joint venturer, officer, agent, partner or director of, or other
participant in, any firm, Person or other entity that is engaged in the
Restricted Business. Notwithstanding any provision of this Agreement to the
contrary, upon the occurrence of any breach of this Section 7.1, if Executive is
employed by the Company, the Company may immediately terminate the employment of
Executive for Cause in accordance with Section 6.1. For the avoidance of doubt,
this Section 7.1 and each of the restrictions contained herein are not intended
to prohibit Executive from accepting employment with, or providing services to,
any Person that acquires the Company or substantially all of the assets or
business of the Company in connection with a Sale of the Company.

7.2. Non-Solicitation. In consideration of the acknowledgements by Executive set
forth in Section 7.1, the compensation and benefits to be paid or provided to
Executive by the Company under this Agreement, and the Confidential Information
provided to Executive contemporaneous with the execution of this Agreement, and
the promise to do so in the future, for a period of 12 months after termination
of Executive’s employment with the Company or any of its Subsidiaries or any of
their respective Affiliates, Executive will not directly or indirectly:
(a) solicit or hire any individual who is, or was at any time during the
preceding six month period, employed by the Company, its Subsidiaries or any of
their respective Affiliates; (b) induce any employee of the Company, its
Subsidiaries or any of their respective Affiliates to engage in any activity in
which Executive is prohibited from engaging by Section 7.1 above; (c) induce any
employee of the Company, its Subsidiaries or any of their respective Affiliates
to terminate his or her employment with the Company, its Subsidiaries or any of
their respective Affiliates; (d) use or permit the name of Executive to be used
in connection with any business or enterprise which engages in a Restricted
Business; or (e) solicit from any Person known by Executive to be a customer of
the Company, its Subsidiaries or any of their respective Affiliates, any
business that is a Restricted Business, whether or not Executive had personal
contact with such Person during and by reason of Executive’s employment with the
Company.

7.3. Interpretation. It is expressly understood and agreed that: (a) although
Executive and the Company consider the restrictions contained in this Section 7
to be reasonable, if a final determination is made by a court of competent
jurisdiction as set forth herein that the time or territory or any other
restriction contained in this Agreement is unenforceable, this Agreement shall
not be rendered void but shall be deemed to be enforceable to such maximum
extent as such court may judicially determine or indicate to be enforceable; and
(b) if any restriction contained in this Agreement is determined to be
unenforceable and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

7.4. Survival. The provisions of Sections 7.1, 7.2 and this Section 7.4 shall
survive the termination of this Agreement in all events.

 

Executive Employment Agreement

Page 6 of 10



--------------------------------------------------------------------------------

8. Confidentiality and Developments.

8.1. Confidentiality. The Company promises to provide to Executive, and shall
provide to Executive contemporaneous with the execution of this Agreement and in
the future, certain Confidential Information, as defined herein. In
consideration of the Company’s promise to provide such Confidential Information,
and the receipt of such Confidential Information, and in consideration of the
other promises set forth in this Agreement, Executive will not at any time
disclose or use for his own benefit or purposes or the benefit or purposes of
any other Person, firm, joint venture or other organization or enterprise other
than the Company, its Subsidiaries and their respective Affiliates, any
Confidential Information, without the Company’s prior written consent, unless
and to the extent that the Confidential Information: (a) is or becomes generally
known to and available for use by the public other than as a result of
Executive’s fault; (b) comes into Executive’s possession through a source other
than the Company; provided, however, that such source is not known to Executive
to be bound by a confidentiality agreement with the Company or is not otherwise
known to Executive to be bound not to disclose such information; or (c) is
required by law to be disclosed by Executive. As used herein, the term
“Confidential Information” shall mean any and all information about inventions,
improvements, modifications, discoveries, costs, profits, markets, sales,
products, key personnel, pricing policies, operational methods, concepts,
technical processes and applications, and other business affairs and methods of
the Company, its Subsidiaries and any of their respective Affiliates,
collaborators, consultants, suppliers, and customers, as well as any other
similar information not readily available to the public, including without
limitation any information supplied by third parties to the Company or any of
its Subsidiaries under an obligation of confidence. Confidential Information may
be contained in various media, including without limitation patent applications,
computer programs in object and/or source code, flow charts and other program
documentation, manuals, plans, drawings, designs, technical specifications,
supplier and customer lists, internal financial data, and other documents and
whether or not in written form and whether or not labeled or identified as
confidential or proprietary. Nothing in this Agreement shall be construed so as
to prohibit Executive’s compliance with a valid order of a court of competent
jurisdiction concerning the disclosure of Confidential Information, provided
that (unless prohibited by law) Executive shall give the Company prior written
notice of such disclosure and Executive shall take all reasonable and lawful
actions to obtain confidential treatment for such disclosure, provided that all
third party out of pocket expenses are paid by the Company, and, if possible, to
minimize the extent of such disclosure. Unless, however, such Confidential
Information is made public by such court, all such information shall remain
Confidential Information under this Agreement. Executive further agrees that:
(1) upon termination or expiration of his employment hereunder, Executive will
return immediately to the Company any materials containing Confidential
Information then in Executive’s possession or under Executive’s control; and
(2) he will not retain or use for his account at any time any trade name,
trademark or other proprietary business designation used or owned in connection
with the business of the Company, its Subsidiaries or any of their respective
Affiliates.

8.2. Developments. Executive will make full and prompt disclosure to the Company
of all inventions, improvements, discoveries, methods, developments, software,
and works of authorship, whether patentable or not, which are related to the
Company’s or any of its Subsidiaries’ businesses or industries and are created,
made, conceived or reduced to practice by Executive or under his direction or
jointly with others during his employment by the Company or any of its
Subsidiaries or Affiliates, whether or not during normal working hours or on the
premises of the Company (all of which are collectively referred to in this
Agreement as “Developments”). Executive agrees to assign and does hereby assign
to the Company (or any Person designated by the Company) all his right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights, copyright applications, trademarks and trademark
applications, including those made on or prior to the date hereof. Executive
agrees to cooperate fully with the Company, at the Company’s expense, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments. Executive shall sign all papers, including, without
limitation, copyright applications, patent

 

Executive Employment Agreement

Page 7 of 10



--------------------------------------------------------------------------------

applications, trademark applications, declarations, oaths, formal assignments,
and assignment of priority rights, which the Company may reasonably deem
necessary or desirable in order to protect its rights and interests in any
Development. Executive further agrees that if the Company is unable, after
reasonable effort, to secure the signature of Executive on any such papers, any
executive officer of the Company shall be entitled to execute any such papers as
the agent and the attorney in fact of Executive, and Executive hereby
irrevocably designates and appoints each executive officer of the Company as his
agent and attorney in fact to execute any such papers on his behalf, and to take
any and all actions as the Company may deem necessary or desirable in order to
protect its rights and interests in any Development, under the conditions
described in this sentence.

8.3. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 7 and 8 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company shall be entitled to obtain equitable relief in
the form of specific performance, temporary restraining orders, temporary or
permanent injunction or any other equitable remedy which may then be available.
The parties agree that any requirement to post bond shall be satisfied by
posting bond in the amount of $500.

9. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when so delivered in person, by
overnight courier, by facsimile transmission (with receipt confirmed by
telephone or by automatic transmission report) or three business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) to the address and facsimile number of the recipient of such notice
set forth on the signature page to this Agreement or as otherwise specified in a
written notice given to all parties to this Agreement.

10. Representations of Executive.

10.1. Executive hereby represents and certifies to the Company that, during the
past 10 years, he has not been arrested or convicted of any crime involving
fraud, embezzlement, financial improprieties or moral turpitude, nor has he been
bankrupt or an officer or director of a bankrupt company.

10.2. Executive hereby represents that he is not bound by the terms of any
written agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of his employment with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. Executive further represents that his performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any written agreement to keep in confidence proprietary information, knowledge
or data acquired by him in confidence or in trust prior to his employment with
the Company.

11. Assignment. This Agreement may not be assigned by any party without the
prior written consent of the other party, except that the Company may, at its
option, assign all (but not less than all) of its rights or obligations under
this Agreement to any of its Subsidiaries or Affiliates, or in connection with a
transfer of all or substantially all of the assets or equity interests of the
Company or a merger or consolidation of the Company with and into a corporation
or other entity.

12. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.

 

Executive Employment Agreement

Page 8 of 10



--------------------------------------------------------------------------------

13. Expenses. If any action at law or equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reimbursement of reasonable attorney’s fees and other costs incurred by such
party in connection with such action, in addition to any other relief to which
such party is entitled.

14. Waivers and Further Agreements. Any waiver of any terms or conditions of
this Agreement shall not operate as a waiver of any other breach of such terms
or conditions or any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof; provided, however, that no such written waiver, unless it, by
its own terms, explicitly provides to the contrary, shall be construed to effect
a continuing waiver of the provision being waived and no such waiver in any
instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision. Each of the parties hereto agrees to execute all such further
instruments and documents and to take all such further action as the other party
may reasonably require in order to effectuate the terms and purposes of this
Agreement.

15. Amendments. This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge be effected except by an instrument in
writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent or discharge is sought.

16. Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision shall
be reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether
otherwise transmitted via electronic transmission), by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Agreement as to the parties hereto and may be
used in lieu of an original Agreement for all purposes. Minor variations in the
form of signature pages of this Agreement, including footers from earlier
versions of this Agreement, shall be disregarded in determining a party’s intent
or the effectiveness of such signature.

18. Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

Executive Employment Agreement

Page 9 of 10



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the law of the State of Texas without regard or
giving effect to any choice or conflict of law provision or rule (whether of
such state or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than such state. The Company and Executive
irrevocably submit to the non-exclusive jurisdiction of any State or Federal
court sitting in the City of Houston, Texas, over any suit, action or proceeding
arising out of or related to this Agreement.

[Remainder of page intentionally left blank. Signature page follows.]

 

Executive Employment Agreement

Page 10 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

COMPANY Casedhole Holdings, Inc. By:  

/s/ Tom Wilkins

Name:     Tom Wilkins Title:   CFO Address:

Casedhole Holdings, Inc.

1720 N. Airport Rd.

Weatherford, Oklahoma 73096

Facsimile:                                   

EXECUTIVE

/s/ Don Gawick

Don Gawick Address:

3807 Hogan Court

Sugar Land, Texas 77479

Facsimile:                                   

 

 

Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

In exchange for the severance payments and benefits identified in the Executive
Employment Agreement (the “Agreement”) between Casedhole Holdings, Inc. (the
“Company”) and                                  (“Employee”), which Employee
acknowledges are in addition to anything of value to which he is already
entitled, Employee hereby releases, settles and forever discharges the Company,
its parent, subsidiaries, Affiliates, successors and assigns, together with
their past and present directors, officers, employees, agents, insurers,
attorneys, and any other party associated with the Company, to the fullest
extent permitted by applicable law, from any and all claims, causes of action,
rights, demands, debts, liens, liabilities or damages of whatever nature,
whether known or unknown, suspected or unsuspected, which Employee ever had or
may now have against the Company or any of the foregoing. This includes, without
limitation, any claims, liens, demands, or liabilities arising out of or in any
way connected with Employee’s employment with the Company and the termination of
that employment pursuant to any federal, state or local laws regulating
employment such as the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Act known as 42 U.S.C. § 1981, the Employee Retirement
Income Security Act of 1974, the Worker Adjustment and Retraining Notification
Act, the Fair Labor Standards Act of 1938, as well as all other federal, state
and local laws, except that this release shall not affect any rights of Employee
for benefits payable under any Social Security, Worker’s Compensation or
Unemployment laws or rights arising out of any breach by Company of its
obligation to make the severance payments and provide the benefits to Employee
as required by the Agreement or any other agreements between Employee and the
Company.

[For Employees Age 40 or Older]

Employee further expressly and specifically waives any and all rights or claims
under the Age Discrimination In Employment Act of 1967 and the Older Workers
Benefit Protection Act (collectively, the “Act”). Employee acknowledges and
agrees that this waiver of any right or claim under the Act is knowing and
voluntary, and specifically agrees as follows: (a) that this General Release and
Waiver is written in a manner which he understands; (b) that this General
Release and Waiver specifically relates to rights or claims under the Act;
(c) that he does not waive any rights or claims under the Act that may arise
after the date of execution of this General Release and Waiver; (d) that he
waives rights or claims under the Act in exchange for consideration in addition
to anything of value to which he is already entitled; and (e) that he is advised
in writing to consult with an attorney prior to executing this General Release
and Waiver.

It is agreed and understood that Employee has a period of 21 days to decide
whether to sign this General Release and Waiver. For a period of seven days
following the execution of this General Release and Waiver, Employee may revoke
this General Release and Waiver. This General Release and Waiver shall not
become effective or enforceable until such revocation period has expired.

IN WITNESS WHEREOF, the undersigned has executed this General Release and Waiver
as of                          200    .

EMPLOYEE:

 

 

Name: